--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s response to the restriction requirement, is acknowledged. 
Priority
This application claims foreign priority in the People’s Republic of China application CN 201911291941.4 filed on 12/16/2019.
Claim Status
Claims 1-20 are pending. Claims 5-20 are withdrawn. Claims 1-4 are examined. 
Election/Restriction
Applicant’s election without traverse of Group I (Claims 1-4), drawn to a scaffold in the reply filed on September 2, 2021, is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. 
            Response to the restriction requirement of July 23, 2021 was timely filed. 
Claims 1-4 are examined on the merits.
Claim Objections 
	Claim 1 describes the scaffold as a product by process. The last process step “is removed” is objected to because it is written in the past tense, whereas the first step “weaving” is written in the present participle. To obviate the ground of rejection it is recommended to replace the process steps with “formed by weaving silk fibers and polyethylene terephthalate fibers, and removing sericin from the silk fibers”.  
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “silk/PET”. The claims are indefinite because the meaning of / is unknown and what structure is implied by “silk/PET”.  The term was searched and only appears in the present application, thus it is not a term of the art. Grounds of rejection may be obviated by replacing a “silk/PET mix-woven scaffold” with a “mix-woven scaffold comprising silk and polyethylene terephthalate (PET)”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites a proportion of the PET fibers in the silk/PET scaffold is greater than 0 and less than 100%. Claim 2 does not further limit claim 1 because claim 1 requires a scaffold that requires the presence of silk fibers and PET fibers, thus the PET fibers are necessarily present in the concentration greater than 0 and less than 100% in claim 1. The claimed concentration range means that PET fibers are present in scaffold. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections – 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Artificial Organs, Published November 9, 2018, Pages 94-108).
The claims encompass a silk/PET mix-woven scaffold formed by weaving silk and polyethylene terephthalate (PET) fibers, and sericin of the silk is removed. 
Chen disclosed a method of making a suspensory ligament in section 2.1.1 on in the left column on page 96. The limitations of claim 1 are anticipated because the ligament is a silk/PET . 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Rambert (US 3,896,500 Date of Patent July 29, 1975).
The claims encompass a silk/PET mix-woven scaffold formed by weaving silk and polyethylene terephthalate (PET) fibers, and sericin of the silk is removed. 
Chen disclosed a method of making a suspensory ligament in section 2.1.1 on in the left column on page 96. The limitations of claim 1 are met because Chen teaches that the ligament is 
Regarding claim 4, Chen does not teach the claimed diameter range. The teachings of Rambert are related to an artificial ligament for the knee joint (Abstract). Figure 10 shows a front artificial ligament 5 and rear artificial ligament 19, each composed of two pairs of strands having a diameter of 1 to 5 mm (column 3 lines 31-36). The teachings of Chen and Rambert are related to artificial ligaments for the knee joint and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the artificial ligament of Chen having a diameter from 1 mm to 5 mm, with a reasonable expectation of success because it was known from Rambert that suitable diameter of artificial knee ligaments ranges from 1 mm to 5 mm, and one of skill in the art would have had a reasonable expectation of success in forming a ligament having a diameter in the range from 1 mm to 5 mm. The claimed range is obvious because it overlaps with the prior art range. A range can be disclosed in multiple prior art references instead of a single prior art reference. Chen teaches that the diameter of the whole ligament is 3.5 mm, and Rambert teaches a diameter range of 1-5 mm. Chen’s diameter is encompassed by the range of diameters taught by Rambert, and it would have been obvious to modify Chen’s ligament diameter in the range from 1 mm to 5 mm.  
Allowable Subject Matter

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617